

Exhibit 10.1


SECOND AMENDMENT
SECOND AMENDMENT dated as of February 21, 2017 (this “Agreement”) to the Second
Amended and Restated Credit Agreement dated as of June 5, 2015 (as amended by
that certain First Amendment dated as of August 5, 2016 and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among On Assignment, Inc., a Delaware corporation (the
“Borrower”), each of the Tranche B-2 Term Lenders (as defined below), each other
Lender party hereto, and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Wells Fargo Securities, LLC (“WFS”), Merrill Lynch, Pierce, Fenner &
Smith Incorporated (“MLPFS”), Capital One, National Association, Fifth Third
Bank, MUFG Union Bank, N.A. and SunTrust Robinson Humphrey, Inc. acted as joint
lead arrangers and joint bookrunners (such Persons in such capacities, the
“Joint Lead Arrangers”) with respect to this Agreement and the transactions
contemplated hereby. Bank of America, N.A. acted as syndication agent and each
of Capital One, National Association, Fifth Third Bank, MUFG Union Bank, N.A.
and SunTrust Bank acted as a documentation agent, in each case with respect to
this Agreement and the transactions contemplated hereby.


Statement of Purpose


WHEREAS the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement, pursuant to which the Lenders have extended certain credit
facilities to the Borrower, including, without limitation, the Tranche B-1 Term
Loans referred to below.


WHEREAS on the date hereof (but prior to giving effect to this Agreement), there
are outstanding Tranche B-1 Term Loans under the Credit Agreement in an
aggregate principal amount of $656,000,000.00.
WHEREAS the Borrower intends to incur a new class of term loans (the “Tranche
B-2 Term Loans”) and to concurrently (i) exchange a portion of such Tranche B-2
Term Loans in replacement of Tranche B-1 Term Loans pursuant to a cashless
settlement as described herein and (ii) to the extent any Tranche B-1 Term Loans
are not so exchanged, to (A) use the proceeds of the Tranche B-2 Term Loans to
refinance the Tranche B-1 Term Loans outstanding as of the Effective Date (as
defined below) after giving effect to such cashless settlement and/or (B) with
the consent of the Administrative Agent, to repay Tranche B-1 Term Loans of
Lenders not providing Tranche B-2 Term Commitments (as defined below).
WHEREAS the Borrower has requested that the Administrative Agent and the Lenders
agree to amend the Credit Agreement as more specifically set forth herein,
including, without limitation, to enable the Borrower to exchange Tranche B-2
Term Loans in replacement of Tranche B-1 Term Loans and to refinance the Tranche
B-1 Term Loans that are not so exchanged with proceeds of the Tranche B-2 Term
Loans on the Effective Date.
WHEREAS the Borrower has notified the Administrative Agent that on January 1,
2017 On Assignment Staffing Services, LLC, a Subsidiary Guarantor, changed its
name to “Apex Life Sciences, LLC” (the “Staffing Services Name Change”).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
1.    Capitalized Terms. All capitalized undefined terms used in this Agreement
(including, without limitation, in the introductory paragraph and the Statement
of Purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement.


1
85864896_9

--------------------------------------------------------------------------------




2.    Tranche B-2 Term Loans.
(a)The Administrative Agent has made entries in the Register which set forth the
allocated commitments (the “Tranche B-2 Term Commitments”) received by it with
respect to the Tranche B-2 Term Loans from various financial institutions. The
Administrative Agent has notified each Tranche B-2 Term Lender (as defined
below) of its allocated Tranche B-2 Term Commitment. Subject to the satisfaction
or waiver of the conditions precedent set forth in Section 5 hereof and to the
provisions of Sections 2(c) and 13 hereof, each Person identified in the
Register as having a Tranche B-2 Term Commitment as of the Effective Date (each,
a “Tranche B-2 Term Lender”) agrees, severally and not jointly, to make, on the
Effective Date, a Tranche B-2 Term Loan to the Borrower in an aggregate
principal amount equal to its Tranche B-2 Term Commitment. Each Tranche B-2 Term
Loan shall unless otherwise elected by the applicable Existing Lender (as
defined below), be made pursuant to a cashless settlement option of such
Existing Lender’s Tranche B-1 Term Loans as described herein and, if otherwise
elected (or to the extent that the Tranche B-2 Term Commitment of such Existing
Lender exceeds the Tranche B-1 Term Loans of such Existing Lender), pursuant to
a payment in cash to the Administrative Agent, on behalf of the Borrower, to
repay the outstanding Tranche B-1 Term Loans that are not subject to such
cashless settlement. The Tranche B-2 Term Commitment of each Tranche B-2 Term
Lender shall automatically terminate upon the making of the Tranche B-2 Term
Loans on the Effective Date. The proceeds of the Tranche B-2 Term Loans shall be
used by the Borrower on the Effective Date solely to repay (or replace via
cashless settlement) the principal amount of the Tranche B-1 Term Loans
outstanding as of the Effective Date. The transactions contemplated by this
Section 2(a) are collectively referred to as the “Amendment Refinancing
Transactions”.


(b)Immediately upon the consummation of the Amendment Refinancing Transactions,
each reference to the term “Tranche B-1 Term Loan” in the Credit Agreement and
the other Loan Documents shall be deemed to refer to the Tranche B-2 Term Loan.
Except as expressly provided in this Agreement, the Tranche B-2 Term Loans shall
be on terms identical to the Tranche B-1 Term Loans (including as to maturity,
amortization, Guarantors, Collateral (and ranking) and payment priority).


(c)Notwithstanding anything herein to the contrary, in connection with any
cashless settlement (i) each Lender holding Tranche B-1 Term Loans immediately
prior to the Effective Date (each such Lender, an “Existing Lender”) shall, in
lieu of its requirement to fund a Tranche B-2 Term Loan in accordance with
Section 2(a) hereof, be deemed to have made to the Borrower a Tranche B-2 Term
Loan on the Effective Date in an amount equal to the lesser of (A) the aggregate
principal amount of the Tranche B-1 Term Loans held by such Existing Lender
immediately prior to the Effective Date (such Existing Lender’s “Existing Term
B-1 Loan Amount”) and (B) such Existing Lender’s Tranche B-2 Term Commitment;
provided that if such Existing Lender’s Tranche B-2 Term Commitment exceeds such
Existing Lender’s Existing Term B-1 Loan Amount, then such Existing Lender shall
be required to fund a Tranche B-2 Term Loan on the Effective Date in accordance
with Section 2(a) hereof in an aggregate principal amount equal to such excess,
and (ii) the Borrower shall, in lieu of its obligation to prepay Tranche B-1
Term Loans of any Existing Lender in accordance with Section 2(a) hereof, be
deemed to have prepaid, on the Effective Date, an amount of the Tranche B-1 Term
Loans of each Existing Lender in an aggregate principal amount equal to the
lesser of (A) such Existing Lender’s Tranche B-1 Term Loans and (B) such
Existing Lender’s Tranche B-2 Term Commitment; provided that (1) if such
Existing Lender’s Tranche B-1 Term Loans exceed such Existing Lender’s Tranche
B-2 Commitment, then the Borrower shall be required to prepay in full, on the
Effective Date in accordance with Section 2(a) hereof, the outstanding principal
amount of the Tranche B-1 Term Loans of such Existing Lender not deemed to be
prepaid pursuant to this clause (ii) and (2) notwithstanding the operation of
this clause (ii), the Borrower shall be required to pay to such Existing Lender,
on the Effective Date, all accrued but unpaid interest and


2
85864896_9

--------------------------------------------------------------------------------




fees on the outstanding principal amount of the Tranche B-1 Term Loans of such
Existing Lender immediately prior to the Effective Date.


(d)Notwithstanding anything herein to the contrary, each Existing Lender that
does not have a Tranche B-2 Term Commitment shall be repaid in full in cash with
respect to its Tranche B-1 Term Loans (which such repayment may, with the
consent of the Administrative Agent, be made from sources other than the Tranche
B-2 Term Loans) and, by execution of an Authorization as described below, each
Tranche B-2 Term Loan Lender hereby consents to the repayments described in this
Section 2.


(e)Each Existing Lender party hereto hereby waives any requirement to pay any
amounts due and owing to it pursuant to Section 3.05 of the Credit Agreement as
a result of the Amendment Refinancing Transactions.


(f)Promptly following the Effective Date, all Term B Notes evidencing the
Tranche B-1 Term Loans shall be cancelled and returned to the Borrower, and any
Tranche B-2 Term Lender may request that its Tranche B-2 Term Loans be evidenced
by a Note pursuant to Section 2.11(a) of the Credit Agreement.


3.    Amendments to the Credit Agreement. The Credit Agreement is hereby amended
as follows:
(a)
Section 1.01 of the Credit Agreement is amended by:



(i)adding the following new defined term for “Second Amendment Effective Date”
in appropriate alphabetical order:


““Second Amendment Effective Date” means February 21, 2017.”;


(ii)amending and restating clause (a) of the definition of “Applicable Rate” as
follows:


“(a) with respect to the Term B Facility, 2.25% per annum for Eurodollar Rate
Loans and 1.25% per annum for Base Rate Loans; and”;
(iii)replacing the last sentence of the definition of “Eurodollar Rate” with the
following:


“Notwithstanding the foregoing, if the Eurodollar Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.”;


(iv)amending the definition of “Revolving Credit Facility” by deleting the last
sentence thereof and replacing it with the following:


“The aggregate principal amount of the Revolving Credit Facility on the Second
Amendment Effective Date is $200,000,000.”; and


(v)amending the definition of “Revolving Credit Maturity Date” by deleting the
reference to “June 5, 2020” therein and replacing it with “February 21, 2022”.




3
85864896_9

--------------------------------------------------------------------------------




(b)Section 2.05(c) of the Credit Agreement is amended by replacing the reference
to “First Amendment Effective Date” with “Second Amendment Effective Date”.


(c)Section 6.12 of the Credit Agreement is amended by adding the following
sentence at the end of clause (b) thereof:


“Notwithstanding anything herein to the contrary, no mortgage, deed of trust,
trust deed, deed to secure debt or other security instrument with respect to any
real property shall be executed until (A) each Revolving Credit Lender has
received, at least twenty (20) days in advance of signing, all of the
documentation described in clause (b)(i) above with respect to such property and
(B) each Revolving Credit Lender has received such other documents that are
necessary to comply with the Flood Laws and all other applicable flood laws and
regulations with respect to such property, but only to the extent such other
documents described in this clause (B) shall have been requested by such
Revolving Credit Lender in a writing received by the Administrative Agent within
ten (10) days of such Revolving Credit Lender’s receipt of the documentation
described in clause (b)(i) above.”


(d)Section 7.11 of the Credit Agreement is amended by amending and restating
such Section as follows:


“7.11    Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio at any time during any Measurement Period to be greater than the
corresponding ratio set forth below:
Period
Maximum Consolidated
Total Leverage Ratio
 
Second Amendment Effective Date through March 30, 2018
4.00 to 1.00
 
March 31, 2018 through September 29, 2018
3.75 to 1.00
 
September 30, 2018 through March 30, 2019
3.50 to 1.00
 
March 31, 2019 and thereafter
3.25 to 1.00
”.



4.    Agreement of Lenders.     The Lenders party hereto agree to waive any
breach or non-compliance arising as a result of the failure by the Borrower to
provide notice to the Administrative Agent of the Staffing Services Name Change
within the timeframe required by Section 7(a) of the Security Agreement.


5.    Conditions to Effectiveness. Upon the satisfaction or waiver of each of
the following conditions, this Agreement shall be deemed to be effective (the
date of such satisfaction, the “Effective Date”):


(a)    the Administrative Agent shall have received counterparts of this
Agreement executed by the Administrative Agent, each of the Revolving Credit
Lenders, and the Borrower;


(b)    the Administrative Agent shall have received an executed signature page
or written authorization directing the Administrative Agent to execute this
Agreement on its behalf (each, an “Authorization”) from Lenders (that together
with the Revolving Credit Lenders constitute Required Lenders) and all of the
initial Tranche B-2 Term Lenders;


4
85864896_9

--------------------------------------------------------------------------------






(c)    the Administrative Agent shall have received counterparts of the
Acknowledgment and Reaffirmation attached hereto executed by each Subsidiary
Guarantor;


(d)    the Borrower shall have paid (i) to the Administrative Agent and the
Joint Lead Arrangers all fees and reasonable and documented out of pocket costs
and expenses incurred by them or their respective Affiliates in connection with
this Agreement and (ii) the reasonable and documented fees, disbursements and
other charges of one counsel for the Administrative Agent and its Affiliates, in
each case, to the extent invoiced at least one (1) Business Day prior to the
Effective Date;


(e)    the Borrower shall deliver or cause to be delivered a certificate in form
and substance reasonably satisfactory to the Administrative Agent and executed
by a Responsible Officer of the Borrower certifying that:


(i)either (A) the Organization Documents of each Loan Party have not been
amended, restated, supplemented or otherwise modified since the Closing Date (or
the most recent date of delivery to the Administrative Agent) or (B) attached
thereto are true, correct and complete copies of any amendments, supplements or
modifications of any Organization Documents entered into since the Closing Date
(or the most recent date of delivery to the Administrative Agent);


(ii)attached thereto are such resolutions or other action duly adopted by the
board of directors (or other governing body) of each Loan Party authorizing and
approving the transactions contemplated hereunder and, in the case of the
Borrower, the execution, delivery and performance of this Agreement and, in the
case of each other Loan Party, the execution, delivery and performance of the
Acknowledgment and Reaffirmation attached hereto; and


(iii)attached thereto are such certificates of good standing or the equivalent
from each Loan Party’s jurisdiction of organization or formation, as applicable;
and


(f)the Administrative Agent shall have received favorable opinions of legal
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender (and, subject to customary conditions, expressly permitting reliance by
the assigns of the Administrative Agent and each Lender), dated as of the
Effective Date.


Without limiting the generality of the provisions of Section 9.03 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 5, each Lender that has executed an Authorization shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.
6.    Limited Effect. Except as expressly provided herein, the Credit Agreement
and the other Loan Documents shall remain unmodified and in full force and
effect. This Agreement shall not be deemed (a) to be a waiver of, consent to, or
a modification or amendment of any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or the other Loan Documents or
any of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower or any


5
85864896_9

--------------------------------------------------------------------------------




of its Subsidiaries or any other Person with respect to any other waiver,
amendment, modification or any other change to the Credit Agreement or the Loan
Documents or any rights or remedies arising in favor of the Lenders or the
Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to, or a modification or
amendment of, any other term or condition of any other agreement by and among
the Loan Parties, on the one hand, and the Administrative Agent or any other
Lender, on the other hand. References in the Credit Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein”,
“hereof” or other words of like import) and in any other Loan Document to the
“Credit Agreement” shall be deemed to be references to the Credit Agreement as
modified hereby. Without limiting the generality of the foregoing, the execution
and delivery of this Agreement shall not constitute a novation of any
indebtedness or other obligations owing to the Lenders or the Administrative
Agent under the Credit Agreement based on facts or events occurring or existing
prior to the execution and delivery of this Agreement. On the Effective Date,
the credit facilities described in the Credit Agreement, shall be continued by
the facilities described herein, and, subject to terms hereof, all loans and
other obligations of the Borrower outstanding as of such date under the Credit
Agreement, shall be deemed to be loans and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such Loans, together
with any Loans funded on the Effective Date, reflect the respective Commitments
of the Lenders.


7.    Representations and Warranties. The Borrower represents and warrants that
(a) it has the corporate power and authority to execute, deliver and perform
this Agreement, (b) it has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement, (c) this Agreement has
been duly executed and delivered on behalf of the Borrower, (d) this Agreement
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law), (e) after giving effect to this Agreement, each of the representations
and warranties made by it in or pursuant to the Loan Documents is true and
correct in all material respects (except to the extent that such representation
and warranty is subject to a materiality or Material Adverse Effect qualifier,
in which case it shall be true and correct in all respects), in each case on and
as of the Effective Date as if made on and as of the Effective Date, except to
the extent that such representations and warranties relate to an earlier date,
in which case such representations and warranties are true and correct in all
material respects (except to the extent that such representation and warranty is
subject to a materiality or Material Adverse Effect qualifier, in which case it
shall be true and correct in all respects) as of such earlier date and (f) after
giving effect to this Agreement, no Default shall have occurred and be
continuing.


8.    Reaffirmation. By its execution hereof, Borrower hereby expressly (a)
affirms that each of the Liens granted in or pursuant to the Loan Documents are
valid and subsisting and (b) agrees that this Agreement shall in no manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Loan Documents.


9.    Execution in Counterparts. This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of an original executed counterpart hereof.


10.    Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS


6
85864896_9

--------------------------------------------------------------------------------




CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
11.    Entire Agreement. This Agreement is the entire agreement, and supersedes
any prior agreements and contemporaneous oral agreements, of the parties
concerning its subject matter.
12.    Successors and Assigns. This Agreement shall be binding on and inure to
the benefit of the parties and their heirs, beneficiaries, successors and
permitted assigns. Bank of America, N.A. may, without notice to the Borrower,
assign its rights and obligations under this Agreement and any Loan Document to
MLPFS (or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement).
13.    Cashless Settlement.     Each of the Existing Lenders executing and
delivering an Authorization that elects a cashless settlement (each, a “Cashless
Authorization”) is a Lender of record holding as of the date of its Cashless
Authorization the principal amount set forth in the Register of Tranche B-1 Term
Loans outstanding (which excludes accrued interest and other non-principal
amounts owing, if any) under the Credit Agreement (with respect to such Existing
Lender, such principal amount, the “Existing Principal” and such Loans, the
“Existing Loans”) and has requested a cashless settlement in its Cashless
Authorization.


Pursuant to this Agreement, the Tranche B-2 Term Lenders will make new Tranche
B-2 Term Loans under the Credit Agreement to the Borrower for the purpose of
replacing the Existing Loans. The Borrower hereby offers to each Existing Lender
to exchange the Allocated Amount (as defined below) of the Existing Loans held
by such Existing Lender on the Effective Date for Tranche B-2 Term Loans in an
aggregate principal amount equal to the Allocated Amount so exchanged, which
shall be evidenced and governed by the Credit Agreement and the related Loan
Documents as defined therein (such Allocated Amount so exchanged, the “Allocated
Loans”), and each Existing Lender providing a Cashless Authorization hereby
agrees to accept such offer of exchange.


For purposes of this Agreement, the term “Allocated Amount” shall mean, with
respect to any Existing Lender, an aggregate principal amount, not to exceed the
amount of the Existing Principal of such Existing Lender outstanding on the
Effective Date immediately prior to giving effect to this Agreement, determined
by the Administrative Agent in consultation with the Borrower and notified to
the Borrower and each Existing Lender.


Upon satisfaction or waiver of the conditions precedent set forth in Section 5
of this Agreement (including, without limitation, the Borrower paying to the
Administrative Agent, for the account of each Existing Lender, all interest and
other non-principal amounts then due and owing by the Borrower to such Existing
Lender in respect of such Existing Lender’s Existing Loans on the Effective
Date) and the funding of the Tranche B-2 Term Loans on the Effective Date, and
notwithstanding anything to the contrary contained in the Credit Agreement, the
Borrower’s obligations in respect of the Existing Loans of each Existing Lender
in the amount equal to such Existing Lender’s Allocated Amount shall be deemed
to have been satisfied; provided that if the Allocated Amount with respect to
any Existing Lender is less than the Existing Loans of such Lender, then the
difference shall be repaid to the extent set forth in and in accordance with the
terms of this Agreement. Upon the Administrative Agent marking the Register as
contemplated below, each Existing Lender shall become a “Lender” pursuant to,
and for all purposes under, the Credit Agreement with respect to the Allocated
Loans. The Administrative Agent’s determination and entry and completion of the
Register shall be conclusive, in each case, absent clearly demonstrable error.
For the avoidance of doubt, it is acknowledged and agreed between the Borrower
and each Existing Lender that (i) the Allocated Loans shall be initially made by
the Tranche B-2 Term Lenders on the Effective Date, (ii) the Tranche B-2 Term
Lenders shall not be required to pay any amount with respect to the Allocated
Loans made by any of them,


7
85864896_9

--------------------------------------------------------------------------------




and the Administrative Agent shall not be required to pay any amount with
respect to any of the Allocated Loans, but such Allocated Loans shall be
transferred to such Existing Lender by marking the Register as contemplated
below, and (iii) notwithstanding anything to the contrary contained in the
Credit Agreement, each Existing Lender providing a Cashless Authorization has
agreed to accept, as satisfaction in full of its right to receive payment of the
Existing Principal under the Credit Agreement in the amount equal to such
Existing Lender’s Allocated Amount, the right to receive for no additional
consideration Allocated Loans in accordance herewith. Notwithstanding anything
to the contrary, each Existing Lender agrees to waive its right to compensation
for any amounts owing under Section 3.05 of the Credit Agreement.


By executing and delivering a Cashless Authorization, each Existing Lender
(a) represents and warrants to WFS, the Administrative Agent and the other
Lenders that (i)(A) it has full power and authority, and has taken all action
necessary, to execute and deliver its Cashless Authorization and to consummate
the transactions contemplated hereby and thereby and to become a Lender under
the Credit Agreement in respect of the Allocated Loans, and (B) neither its
execution and delivery of the Cashless Authorization nor the consummation of the
transactions contemplated hereby or thereby conflict with such Existing Lender’s
organizational documents or material contracts or with any applicable law, (ii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Allocated
Loans, shall have the obligations of a Lender thereunder and (iii) it has
received a copy of this Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 of the Credit Agreement,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into its
Cashless Authorization and this Agreement and to accept the Allocated Loans, on
the basis of which it has made such analysis and decision independently and
without reliance on WFS, the Administrative Agent, or any other Lender; and (b)
agrees that (i) it will, independently and without reliance on WFS, the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, (ii)
it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender
thereunder, and (iii) it hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of the Credit Agreement and each other Loan Document and to exercise such powers
and perform such duties as are expressly delegated to it by the terms of the
Credit Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto, including, without limitation, pursuant to
Article IX of the Credit Agreement.
    
In order to evidence the exchange contemplated above, the Administrative Agent
has notified the Borrower that, upon the occurrence of the Effective Date (and
the payment of all interest and other non-principal amounts then due and owing
by the Borrower to such Existing Lender in respect of such Existing Lender’s
Existing Loans on the Effective Date), it will mark the Register to reflect (a)
the Existing Loans of each Existing Lender in the amount equal to such Existing
Lender’s Allocated Amount as no longer outstanding and (b) that each Existing
Lender is a Lender under the Credit Agreement upon the occurrence of the
Effective Date in respect of its Allocated Loans. None of the Administrative
Agent, WFS, any other agent, or any of their respective affiliates (each of the
foregoing, an “Agent-Related Person”), shall be liable to any Existing Lender,
any other Lender, the Borrower or any of their respective affiliates, equity
holders or debt holders for any losses, costs, damages or liabilities incurred,
directly or indirectly, as a result of any Agent-Related Person, or their
counsel or other representatives, taking any action in accordance with the
Cashless Authorization or this Agreement or executing a Cashless Authorization
or this Agreement.


14.    Agreement Regarding Tranche B-2 Term Lenders. Each of the parties hereto
(including, by its execution of an Authorization each Tranche B-2 Term Lender)
agrees that effective as of the Effective Date any Person executing such
Authorization (a) shall be an “Term B Lender” and a “Lender” for all purposes of
the Credit Agreement and the other Loan Documents, (b) shall perform all of the
obligations that are required to be performed by it as such under the Loan
Documents and (c) shall be entitled to the benefits, rights and remedies as such
set forth in the Loan Documents. 


8
85864896_9

--------------------------------------------------------------------------------




15.    Agreement Regarding Assignments. Notwithstanding anything to the contrary
contained in the Credit Agreement (including, without limitation, Section 10.06
thereof) or any other Loan Document, the Borrower hereby agrees that its consent
shall not be required with respect to any assignment of any Tranche B-2 Term
Loans during the primary syndication of the Tranche B-2 Term Loans (which period
shall begin on the Effective Date and end on the sixtieth (60th) day following
the Effective Date) to financial institutions that have been identified in the
allocations for the Tranche B-2 Term Loans that were previously provided by WFS
to the Borrower. 
16.    Revolving Credit Commitments. The Revolving Credit Commitments of the
Revolving Credit Lenders on the Effective Date (after giving effect to this
Agreement) shall be as set forth on Annex A attached hereto. 


[Signature Pages Follow]




9
85864896_9

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


BORROWER:    ON ASSIGNMENT, INC., as Borrower




By:        
Name: James L. Brill
Title: Treasurer
    










On Assignment, Inc.
Second Amendment
Signature Page

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and a Lender


By:        
Name:
Title:


On Assignment, Inc.
Second Amendment
Signature Page

--------------------------------------------------------------------------------

 




BANK OF AMERICA, N.A.,
as Syndication Agent and a Lender


By:        
Name:
Title:




On Assignment, Inc.
Second Amendment
Signature Page

--------------------------------------------------------------------------------

 




CAPITAL ONE, NATIONAL ASSOCIATION,
as a Co-Documentation Agent and a Lender


By:        
Name:
Title:




On Assignment, Inc.
Second Amendment
Signature Page

--------------------------------------------------------------------------------

 




FIFTH THIRD BANK,
as a Co-Documentation Agent and a Lender


By:        
Name:
Title:


On Assignment, Inc.
Second Amendment
Signature Page

--------------------------------------------------------------------------------

 




MUFG UNION BANK, N.A.,
as a Co-Documentation Agent and a Lender


By:        
Name:
Title:


On Assignment, Inc.
Second Amendment
Signature Page

--------------------------------------------------------------------------------

 




SUNTRUST BANK,
as a Co-Documentation Agent and a Lender


By:        
Name:
Title:




On Assignment, Inc.
Second Amendment
Signature Page

--------------------------------------------------------------------------------

 




COMERICA BANK,
as a Lender


By:        
Name:
Title:




On Assignment, Inc.
Second Amendment
Signature Page

--------------------------------------------------------------------------------

 




JPMORGAN CHASE BANK, N.A.,
as a Lender


By:        
Name:
Title:




On Assignment, Inc.
Second Amendment
Signature Page

--------------------------------------------------------------------------------

 




FIRSTBANK PUERTO RICO D/B/A FIRSTBANK FLORIDA,
as a Lender


By:        
Name:
Title:












    
    


On Assignment, Inc.
Second Amendment
Signature Page

--------------------------------------------------------------------------------


 


ANNEX A


REVOLVING CREDIT COMMITMENTS




Revolving Credit Lender
Revolving Credit Commitment
Applicable Percentage in respect of the Revolving Credit Facility
Wells Fargo Bank, National Association
 
 
Bank of America, N.A.
 
 
Capital One, National Association
 
 
Fifth Third Bank
 
 
MUFG Union Bank, N.A.
 
 
SunTrust Bank
 
 
JPMorgan Chase Bank, N.A.
 
 
Comerica Bank
 
 
FirstBank Puerto Rico d/b/a FirstBank Florida
 
 
Total:
 
 













85864896_8

--------------------------------------------------------------------------------

 




ACKNOWLEDGMENT AND REAFFIRMATION


February 21, 2017


By its execution hereof, each Subsidiary Guarantor hereby expressly (a)
represents and warrants that (i) it has the corporate or limited liability
company, as applicable, power and authority to execute, deliver and perform this
Acknowledgment and Reaffirmation, (ii) it has taken all necessary corporate or
other action to authorize the execution, delivery and performance of this
Acknowledgment and Reaffirmation, (iii) this Acknowledgment and Reaffirmation
has been duly executed and delivered on behalf of such Person, and (iv) this
Acknowledgment and Reaffirmation constitutes a legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), (b) consents to the
Second Amendment dated as of the date hereof, by and among On Assignment, Inc.,
a Delaware corporation, the lenders party thereto and Wells Fargo Bank, National
Association, as administrative agent for the lenders (the “Agreement”; all
capitalized undefined terms used herein shall have the meanings assigned in the
Agreement and if not defined in the Agreement, shall have the meanings assigned
thereto in the Credit Agreement) and (c) acknowledges that the covenants,
representations, warranties and other obligations set forth in the Credit
Agreement and the other Loan Documents to which it is a party remain in full
force and effect. In furtherance of the foregoing, each Subsidiary Guarantor (i)
affirms that each of the Liens granted in or pursuant to the Loan Documents are
valid and subsisting and (ii) agrees that the Agreement shall in no manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Loan Documents.


[Signature Page Follows]














































85864896_9

--------------------------------------------------------------------------------


 


SUBSIDIARY GUARANTORS:    LAB SUPPORT, LLC
CREATIVE CIRCLE, LLC


By:    On Assignment, Inc., as sole member




By: ___________________________________
Name: James L. Brill
Title: Treasurer




CYBERCODERS, INC.




By: ___________________________________
Name: Rose Cunningham
Title:     Treasurer




APEX SYSTEMS, LLC
APEX LIFE SCIENCES, LLC (formerly known as ON ASSIGNMENT STAFFING SERVICES, LLC)
OXFORD GLOBAL RESOURCES, LLC




By: ___________________________________
Name: James L. Brill
Title:     Treasurer




CYBERCODERS STAFFING SERVICES, LLC


By:    CyberCoders, Inc., as sole member




By: ___________________________________
Name: Rose Cunningham
Title: Treasurer




                    


On Assignment, Inc.
Second Amendment
Acknowledgment and Reaffirmation
Signature Page

--------------------------------------------------------------------------------

 




HIM STAFFING SERVICES, LLC


By:    Oxford Global Resources, LLC, as sole member


    


By: ___________________________________
Name: James L. Brill
Title: Treasurer


































































On Assignment, Inc.
Second Amendment
Acknowledgment and Reaffirmation
Signature Page